Order entered February 14, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-01090-CV

                     KEVIONN D. COMPTON, Appellant

                                        V.

                         PGH BRONZE, LLC, Appellee

                 On Appeal from the County Court at Law No. 4
                             Dallas County, Texas
                     Trial Court Cause No. CC-21-04777-D

                                     ORDER

       The reporter’s record is past due.      Because appellant indicated on the

docketing statement he filed with this Court that he did not request the reporter’s

record, we ORDER the appeal be submitted without it. See TEX. R. APP. P.

37.3(c). Appellant shall file his brief on the merits within thirty days of the date

of this order.


                                             /s/    BONNIE LEE GOLDSTEIN
                                                    JUSTICE